COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-10-00131-CR


FARHIA HAIBE GOHE                                                APPELLANT

                                          V.

THE STATE OF TEXAS                                                     STATE


                                      ------------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                          MEMORANDUM OPINION1

                                      ------------

                                  I. INTRODUCTION

      Appellant Farhia Haibe Gohe appeals her conviction for the offense of

retaliation. In two points, Gohe challenges the sufficiency of the evidence to

support the jury’s verdict. We will affirm.




      1
       See Tex. R. App. P. 47.4.
                                 II. BACKGROUND

      Gohe received two traffic tickets on July 6, 2008, in Dalworthington

Gardens, Texas. The tickets were for failure to maintain financial responsibility

(no proof of insurance) and for not having a front headlight. According to the

testimony of the city clerk, Sandra Ma, Gohe appeared at the Dalworthington

Gardens’s court office on July 14, 2008, and presented an insurance policy with

an effective date of July 7, 2008. Ma said that after Gohe presented her July 7,

2008 insurance policy, Gohe refused to sign an affidavit saying that the policy

that Gohe was giving the court was true and correct. Gohe returned on July 18,

2008, and requested to go before Judge Suzanne Hudson. Ma set a court date

for Gohe to appear on August 20, 2008.

      By Ma’s account, Gohe appeared on August 20, but Gohe became

agitated with Judge Hudson and refused to give a direct answer regarding

whether she was pleading guilty, no contest, or not guilty. Ma testified that Judge

Hudson warned Gohe that she would be held in contempt of court if her behavior

continued. Judge Hudson granted Gohe ―a pass to September 3[,] 2008, to have

an attorney hired.‖ On September 3, without an attorney, Gohe’s behavior ―was

the same, and the [j]udge had to remind [Gohe again] that she could be held in

contempt if she did not follow court decorum.‖ Judge Hudson again granted

Gohe an extension, and ordered Gohe to return October 1, 2008. Gohe returned

on October 1, 2008, without an attorney. On October 15, 2008, Gohe was given

another pass to hire an attorney. Gohe’s uncooperative behavior continued, and


                                         2
she was ―given a last pass to have an attorney hired by November [5, 2008].‖

Ma testified that Gohe’s demeanor throughout her calls to the clerk’s office was

―very argumentative [and v]ery hostile.‖      Gohe did not appear in court on

November 5, 2008.       Thereafter, according to Ma, ―warrants were issued for

[Gohe’s] arrest.‖ According to Ma, she received a phone call on November 13,

2008, concerning Judge Hudson’s safety, prompting her to call Judge Hudson

about a potential threat.

      Judge Hudson also testified at trial. She averred that she had seen Gohe

in court multiple times and that, similarly to Ma’s testimony, Gohe’s behavior was

argumentative and angry. Judge Hudson said that Gohe, while in the courtroom,

―would sigh and make noises and roll her eyes.‖ At one point Gohe ―had some

papers in her hands and was so loud that [the court’s] bailiff had to [instruct

Gohe] to be quiet a few times.‖       Overall, Judge Hudson described Gohe’s

conduct as ―rude and [Gohe] didn’t appear to try to behave the way people do in

public or in a court setting. She was not respectful of the other people in court or

of myself.‖ At some point, Judge Hudson told Ma that she was ―afraid and . . .

uncomfortable being up there at the bench without one of the bailiffs being up

there when [Gohe] was up at the bench.‖

      Jamal Qaddura, a legal assistant for a local attorney, also testified.

According to Qaddura, Gohe came into his office on November 13, 2008,

seeking legal representation in connection with the two traffic tickets.      While

Gohe was still in the office, Qaddura called the court’s clerk and discovered that


                                         3
Gohe had two active warrants. When Qaddura informed Gohe of the warrants,

Gohe became very angry. Gohe’s response to learning of the warrants was

―How dare the [j]udge do this to me.‖ In fact, by Qaddura’s account, Gohe was

so angry she started to move about the office, demonstratively using her hands

in an ―offensive manner.‖ Qaddura attempted to calm Gohe down, but Gohe

remained ―really angry . . . [and she could not] even hold herself [calmly] while‖

Qaddura talked to her.

      At some point in the conversation, Gohe told Qaddura that she was ―going

to take matters in her own hands‖ and that she was ―not afraid to go to jail.‖

Qaddura said that Gohe then told Qaddura that she was ―going to go take care of

this judge.‖ Qaddura said that he interpreted Gohe’s comments to mean that she

was intent on ―harming the [j]udge.‖ Because of Gohe’s behavior and because

Gohe left the office ―angry,‖ Qaddura called the court clerk and informed her that

he believed that Gohe intended to assault Judge Hudson.

      A jury found Gohe guilty of retaliation and sentenced her to three years’

confinement with a recommendation that the sentence be suspended and that

she be placed on community supervision. The trial court suspended Gohe’s

sentence and placed her on community supervision for five years and assessed

court costs against her. This appeal followed.

                                 III. DISCUSSION

      In two points, Gohe argues that the evidence is legally and factually

insufficient to ―prove the requisite intent for the offense of retaliation against


                                        4
Judge [Hudson].‖    In both points, Gohe contends only that the evidence is

insufficient to demonstrate she had the intent to threaten Judge Hudson. We

disagree.

      A.    Standard of Review

      Although Gohe challenges the legal and factual sufficiency of the

evidence, the court of criminal appeals has held that there is no meaningful

distinction between the legal sufficiency standard and the factual sufficiency

standard.   Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010)

(overruling Clewis v. State, 922 S.W.2d 126, 131–32 (Tex. Crim. App. 1996)).

Thus, the Jackson standard, which is explained below, is the ―only standard that

a reviewing court should apply in determining whether the evidence is sufficient

to support each element of a criminal offense that the State is required to prove

beyond a reasonable doubt.‖ Id.

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the

prosecution to determine whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia,

443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007).

      This standard gives full play to the responsibility of the trier of fact to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319, 99 S. Ct.
5
at 2789; Clayton, 235 S.W.3d at 778. The trier of fact is the sole judge of the

weight and credibility of the evidence. See Tex. Code Crim. Proc. Ann. art. 38.04

(Vernon 1979); Brown v. State, 270 S.W.3d 564, 568 (Tex. Crim. App. 2008),

cert. denied, 129 S. Ct. 2075 (2009).       Thus, when performing an evidentiary

sufficiency review, we may not re-evaluate the weight and credibility of the

evidence and substitute our judgment for that of the factfinder. Williams v. State,

235 S.W.3d 742, 750 (Tex. Crim. App. 2007). Instead, we Adetermine whether

the necessary inferences are reasonable based upon the combined and

cumulative force of all the evidence when viewed in the light most favorable to

the verdict.@ Hooper v. State, 214 S.W.3d 9, 16–17 (Tex. Crim. App. 2007). We

must presume that the factfinder resolved any conflicting inferences in favor of

the prosecution and defer to that resolution. Jackson, 443 U.S. at 326, 99 S. Ct.

at 2793; Clayton, 235 S.W.3d at 778.

      The sufficiency of the evidence should be measured by the elements of the

offense as defined by the hypothetically correct jury charge for the case, not the

charge actually given. Hardy v. State, 281 S.W.3d 414, 421 (Tex. Crim. App.

2009); Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). Such a

charge is one that accurately sets out the law, is authorized by the indictment,

does not unnecessarily restrict the State=s theories of liability, and adequately

describes the particular offense for which the defendant was tried. Villarreal v.

State, 286 S.W.3d 321, 327 (Tex. Crim. App.), cert. denied, 130 S. Ct. 515

(2009); Malik, 953 S.W.2d at 240. But we may not affirm a conviction based on

                                        6
legal or factual grounds that were not submitted to the jury. Malik, 953 S.W.2d at

238 n.3. The law as authorized by the indictment means the statutory elements

of the charged offense as modified by the factual details and legal theories

contained in the charging instrument. See Curry v. State, 30 S.W.3d 394, 404–

05 (Tex. Crim. App. 2000).

      The standard of review is the same for direct and circumstantial evidence

cases; circumstantial evidence is as probative as direct evidence in establishing

the guilt of an actor. Clayton, 235 S.W.3d at 778; Hooper, 214 S.W.3d at 13. In

determining the sufficiency of the evidence to show an appellant=s intent, and

faced with a record that supports conflicting inferences, we Amust presume—

even if it does not affirmatively appear in the record—that the trier of fact

resolved any such conflict in favor of the prosecution, and must defer to that

resolution.@ Matson v. State, 819 S.W.2d 839, 846 (Tex. Crim. App. 1991).

      B.    Retaliation

      The offense of retaliation is defined, in pertinent part, by the Texas Penal

Code as follows:

            A person commits an offense if he intentionally or
            knowingly harms or threatens to harm another by an
            unlawful act:

            (1) in retaliation for or on account of the service or
            status of another as a:

            (A) public servant, witness, prospective witness, or
            informant.

Tex. Penal Code Ann. § 36.06(a)(1)(A) (Vernon Supp. 2010).

                                        7
      One of the retaliation statute’s purposes is to encourage a ―certain class of

citizens to perform vital public duties without fear of retribution.‖ In re B.P.H., 83
S.W.3d 400, 407 (Tex. App.—Fort Worth 2002, no pet.) (citing Doyle v. State,

661 S.W.2d 726, 729 (Tex. Crim. App. 1983)). A public servant is defined as ―a

person elected, selected, appointed, employed, or otherwise designated as one

of the following, even if he has not yet qualified for office or assumed his duties:

(A) an officer, employee, or agent of government.‖          Tex. Penal Code Ann.

§ 1.07(a)(41) (Vernon Supp. 2010). The retaliation statute does not require the

threatened retaliatory harm be imminent, nor does it require that the actor

actually intend to carry out her threat. B.P.H., 83 S.W.3d at 407; Coward v.

State, 931 S.W.2d 386, 389 (Tex. App.—Houston [14th Dist.] 1996, no pet.).

Retaliation is a result-oriented offense, and the focus is on whether the conduct

is done with an intent to effect the result specified in the statute. B.P.H., 83
S.W.3d at 407; Herrera v. State, 915 S.W.2d 94, 98 (Tex. App.—San Antonio

1996, no pet.). Retaliatory intent may be inferred from an accused’s acts, words,

or conduct. Dues v. State, 634 S.W.2d 304, 305 (Tex. Crim. App. [Panel Op.]

1982); B.P.H., 83 S.W.3d at 407.

      In this case, Gohe does not dispute that she made the statements that

Qaddura testified she made. Gohe contends only that the evidence does not

show that she intended to retaliate against Judge Hudson.           But viewing the

evidence in the light most favorable to the prosecution, the evidence shows that

Gohe had been argumentative with Judge Hudson on numerous occasions in the


                                          8
courtroom, so much so that Judge Hudson feared her at the bench unless a

bailiff was near. And immediately after learning that warrants had been issued

for her, Gohe told Qaddura that she intended to ―take care of this judge,‖ that she

was ―going to take matters in her own hands,‖ and that ―she was not afraid to go

to jail.‖ Her comments startled Qaddura enough that he felt it necessary to call

the court’s clerk and inform her that a threat had been made against Judge

Hudson.    Qaddura testified that he believed Gohe intended to harm Judge

Hudson.

      Based on the combined and cumulative force of all the evidence and

testimony, we conclude that the evidence was sufficient to allow the jury to

reasonably infer that Gohe intended to threaten Judge Hudson. We hold that the

evidence is sufficient to support the jury’s verdict that Gohe intentionally

threatened harm to Judge Hudson as retaliation for Judge Hudson’s issuing

warrants against Gohe. See Lebleu v. State, 192 S.W.3d 205, 209–10 (Tex.

App.—Houston [14th Dist.] 2006, pet. ref'd) (holding that testimony by witnesses

that defendant threatened witness sufficient to support charge of retaliation);

Clayton, 235 S.W.3d at 778; Hooper, 214 S.W.3d at 13. We therefore overrule

both of Gohe’s points on appeal.




                                        9
                             IV. CONCLUSION

      Having overruled both of Gohe’s points, we affirm the trial court’s

judgment.


                                              PER CURIAM

PANEL: MEIER, GARDNER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 14, 2011




                                   10